SUMMIT INVESTMENT ADVISORS, INC. CODE OF ETHICS Pursuant to Rule 204A-1 under the Investment Advisers Act of 1940 (EFFECTIVE AS OF JANUARY 1, 2013) 1. Definitions 1.1 Access Person. "Access Person" means: (A) any director, officer or Advisory Person of the Adviser; or (B) any of the Adviser’s Supervised Persons who: (1) has access to nonpublic information regarding any Client’s purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any Reportable Fund; or (2) is involved in making securities recommendations to clients, or has access to such recommendations that are nonpublic. 1.2 Adviser. "Adviser" means Summit Investment Advisors, Inc., a Nebraska corporation registered as an investment adviser under the Investment Advisers Act of 1940. 1.3 Advisory Person. "Advisory Person" means (A) any employee of the Advis­er (or of any company in a control relationship to the Adviser), who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of Reportable Securities by a Client, or whose functions relate to the making of any recommendation with respect to such purchases or sales; and (B) any natural person in a control relationship to the Adviser who obtains information concerning recommendations made to a Client with regard to the purchase or sale of Reportable Securities. 1. 1.4 Beneficial Ownership. "Beneficial ownership" shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person is a beneficial owner of a security for purposes of Section 16 of the Exchange Act and the rules and regulations thereunder. 1.5 Client. "Client" means any Investment Company, financial institution or other company or person for whom the Adviser acts as an investment adviser as that term is defined in the Investment Advisers Act of 1940. 1.6 Control. "Control" shall have the same meaning as that set forth in Section 2(a)(9) of the Investment Company Act of 1940. 1.7 Initial Public Offering. "Initial Public Offering" means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Sections 13 or 15(d) of the Securities Exchange Act of 1934. 1.8 Investment Company. “Investment Company” means a company registered as such under the Investment Company Act and for which the Adviser is the investment adviser. 1.9 Investment Personnel. "­Investment Personnel" means (A) any employee of the Adviser (or of any company in a control relationship to the Adviser) who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of securities by a Client; or (B) any natural person who controls the Adviser and who obtains information concerning recommendations made to a Client regarding the purchase or sale of securities by a Client. 2. ­ 1.10 Limited Offering. "Limited Offering" means an offering that is exempt from registration under the Securities Act of 1933 pursuant to Section 4(2) or Section 4(6), or pursuant to rule 504, rule 505, or rule 506 under the Securities Act of 1933. 1.11 Purchase or Sale of a Security. "Purchase or sale of a security” includes, among other things, the writing of an option to purchase or sell a security. 1.12 Reportable Fund. “Reportable Fund” means: (A) any fund for which the Adviser serves as an investment adviser as defined in Section 2(a)(20) of the Investment Company Act of 1940; or (B) any fund whose investment adviser or principal underwriter controls the Adviser, is controlled by the Adviser, or is under common control with the Adviser. For purposes of this Section, control has the same meaning as it does in Section 2(a)(9) of the Investment Company Act of 1940. 1.13 Reportable Security. “Reportable Security” means a security as defined in Section 202(a)(18) of the Investment Advisers Act (see Appendix A), except: 1. that it does not include: (A) direct obligations of the Government of the United States; (B) bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; (C) shares issued by money market funds (other than money market Reportable Funds); 3. (D) shares issued by open-end funds other than Reportable Funds; and (E) shares issued by unit investment trusts that are invested exclusively in one or more open-end funds, none of which are Reportable Funds. 2. and it does include: (A) private placement limited partnerships; and (B) other securities that Summit purchases or may purchase for a client portfolio. For purposes of Section 1.13 (D) above, the term “open-end funds” does not include unit investment trusts or open-end management companies that invest in a pool of securities held within a particular index and that are traded on an exchange, commonly referred to as exchange-traded funds (“ETFs”). 1.14 Supervised Person. “Supervised Person” means any officer, director (or other person occupying a similar status or performing similar functions), or employee of the Adviser, or other person who provides investment advice on behalf of the Adviser and is subject to the supervision and control of the Adviser. 1.15 De Minimis Transaction. “De Minimis Transaction” means a purchase or sale of an exchange-traded fund (ETF) involving no more than the sum of $10,000.
